Title: To Thomas Jefferson from John Teackle, 19 February 1781
From: Teackle, John
To: Jefferson, Thomas


Accomac County, 19 Feb. 1781. Has addressed three letters to TJ, the last in October, acquainting him with “the deplorable situation” of the two galleys “on this Shore,” but has had no answer. “By your Advice to me, in Council last June, you did not authorise me to intermeddle with ’em, Only to furnish with Provision, and Superintend such Repairs as should be directed.” The vessels are exposed to the enemy and have  also suffered injury from “our internal foes. … I would again beg leave to say, that unless a very speedy Sale, is made of the Vessells and some Perishable Articles, they will be of little Value to the State. … Indeed I fear some of the Officers have connived at the Country’s Property, being applyed to private emolument. I would Recommend You, to Mr. Thomas Evans (who will hand you this) for a full State of the Vessells, and by him hope to be informed of your Excellency’s Pleasure, on that head.”
